Guerry, J.
The act prohibiting and making a misdemeanor the operation of an automobile by a person while under the influence of intoxicating liquor (Ga. L. 1927, p. 226, secs. 13, 26, Code, §§ 68-307, 68-9908), is for the protection of the safety of the general public. The fact that “no one was harmed” by the commission of such act does not prevent at conviction. No error of law is complained of, and the evidence amply supports the verdict.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.